        Case 4:20-cv-00682-MWB-DB Document 33 Filed 09/15/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    WILLIAM WILSON,                                   No. 4:20-CV-00682

                 Plaintiff,                           (Chief Judge Brann)

         v.

    BRADLEY BOOHER, et al.,

                Defendants.

                                        ORDER

                                  SEPTEMBER 15, 2021

        In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

        1.      Defendants’ partial motion to dismiss1 is GRANTED, in part and

     DENIED, in part, as follow:

                a.     Defendants’ partial motion to dismiss Defendants

                       Booher, Klinefelter, Rossman, Grice, and Foster is

                       GRANTED.

                b.     The Clerk of Court is DIRECTED to terminate

                       Defendants Booher, Klinefelter, Rossman, Grice, and

                       Foster from the above captioned action.




1
     Doc. 22.
       Case 4:20-cv-00682-MWB-DB Document 33 Filed 09/15/21 Page 2 of 2




               c.    Defendants’ partial motion to dismiss Defendant

                     Director Erin Brown is DENIED.

       2.      Remaining Defendants shall FILE an answer or appropriate pretrial

    motion on or before October 6, 2021.

       3.      On or before October 13, 2021, the parties shall FILE a letter

    notifying the Court of their willingness to participate in mediation.

        4.     Plaintiff’s motion to compel2 and motion for injunctive relief3 are

    DISMISSED for failure to timely file a supporting brief, as is required by M.D.

    Pa. Local Rule 7.5.




                                                BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               Chief United States District Judge




2
    Doc. 28.
3
    Doc. 29.
